DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 3, and 5–10 is/are pending.
Claim(s) 1, 3, and 5–8 is/are being treated on their merits.
Claim(s) 9 and 10 is/are withdrawn from consideration.
Claim(s) 2 and 4 is/are canceled.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Response to Arguments
Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive.
Applicants argue Guo does not disclose or teach an inclined first rib and an inclined second rib, the relationship between the inclined directions of the first rib and the second rib and the external threaded column of the pulling riveting bolt passing through the first rib and the second rib (P13/¶1). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue Wang does not disclose or teach that "the external threaded column of the pulling riveting bolt pass through the first rib and the second rib, respectively, in the up-down direction" (P15/¶1). Note that while Wang does not disclose all the features of the present claimed invention, Wang is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely inclined first and second ribs, and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue the relationship among the pulling riveting bolt 42 inserted from below the protecting plate 3, the first rib and the second rib or the relationship among the pulling riveting bolt 42 inserted from above the lower frame 2 among the pulling riveting bolt 42 inserted from below the protecting plate 3 is not a clear obvious variant (P15/¶4). The applicants have stated in the response dated 06 August 2021:
these two subspecies are not patentable distinct from each other because they are obvious variants of each other; and
the embodiments depicted in FIGS. 7A and 7B are clearly obvious variant of the embodiment depicted in FIGS. 6A  and 6B.
FIGS. 6A and 6B illustrates the pulling riveting bolt 42 inserted from below the protecting plate 3; and FIGS. 7A and 7B illustrate the pulling riveting bolt 42 inserted from above the lower frame 2. FIGS. 7A and 7B illustrate an external threaded column passing through a rib in an up-down direction. Therefore, the relationship among the pulling riveting bolt 42 inserted from below the protecting plate 3, the first rib and the second rib or the relationship among the pulling 
Applicants argue no inclined rib exists in FIGS. 6A, 6B, 7A, and 7B (P16/¶1). Applicants' admission in not relied upon to teach the inclined ribs. Wang is relied upon for teaching the inclined ribs. Therefore, the combination suggest inclined ribs.
Applicants argue independent claim 1 and dependent claims 3 and 5–8 are patentable over a combination of Guo and Wang (P16/¶2). Claim 1 is not allowable based on Guo, applicants' admission, and Wang as detailed above. Further, applicants have not argued the separate rejection based on Guo, Katayama, and Wang. Therefore, independent claim 1 and claims 5–8 are not patentable over the combination Guo, applicants' admission, and Wang or Guo, Katayama, and Wang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725